MiNER, J.
(dissenting):
I cannot* agree with my brothérs in this case. The amended answer of the defendant sets up an affirmative defense, and the defendant offered evidence upon that defense. The plaintiff was therefore entitled to the instruction given, — that the burden was on. the defendant to establish the allegations of his affirmative defense. The charge, should be construed as a whole. The charge, as given, is not, in my opinion, contradictory, but properly covered the issues presented by the pleadings and proofs. Hamer v. Bank; 9 Utah, 215, 33 Pac. 941, and cases cited; *216People v. Hart, 10 ante p. 204, 37 Pac. 330; Smith v. Maben (Minn.), 44 N. W. 792; Smith v. Carr, 16 Conn. 450; U. S. v. Wright, 1 McLean, 509; Fed. Cas. No. 16,775; Ocheltree v. Carl, 23 Iowa, 394. Neither should the testimony of Taft have been stricken out. The record shows that he was present when nearly all of the lumber was delivered and put into the house of defendant; was present at the settlement between Taft & Kropfganz, McCornick and Sadler. He had charge of the bills and accounts connected with the building of Sadler’s house. The material was bought from Mason & Co. and put into the defendant’s house and other houses. He testifies that he had gone over its bills of material furnished, and that they did not reach the amount claimed by Mason & Co. to be charged against Sadler’s house; that he knew the amount to be charged to Sadler’s house separate from other houses, and it reached $1,500; that $700 and other amounts were paid on the order.
The witness states the payments made by Sadler to Taft & Kropfganz, and that a balance was left unpaid, of ■$430, to Taft & Kropfganz; and these facts and figures were presented to Sadler at or about the time of. the ¡settlement between him and Taft & Kropfganz. He further states: That he knew of his own knowledge how much lumber was bought from Mason & Co. for Sadler’s house. He knew from the bills and from the checks delivered with the lumber at Sadler’s house when he w'as in charge. That he was there nearly every day, looking after the job, .and the materials that were received. Checks were delivered to him with each load of material delivered, — that is, a ■delivery check came with each load, — and he was constantly looking after the material delivered for Sadler’s house. He was a member of the company, with Taft & Kropfganz, and ordered this material for the firm for the defendant’s house. The bill of lumber delivered he ’verified by the *217delivery checks that came with the lumber. Other testimony was given, showing that the witness was acquainted with the amount of lumber delivered from Mason & Co. to defendant Sadler, and that payments were made from time to time, and that he advised Sadler there was only $430 due on the Sadler house. A motion was made to strike out this proof, which was denied, and defendant assigns error upon it. I am of the opinion, that the court would have been clearly in error had he struck out the testimony. While it may have been contradictory in part, yet the credibility of the witness was for the jury. It certainly cannot be contended that it is the duty of the ■court to strike out the testimony of every witness who may seemingly give contradictory testimony, yet these are the principal grounds upon which a reversal is ordered. I think the court correctly refused 'to strike out Taft’s testimony, and that the instructions given by the court were proper, under the pleadings and the proof given in the case. The judgment of the court below should be affirmed.